                                                                            ,. -•· _., ____ ___
                                                                                           ,      ------~----             -
                                                                          -----~---                - --

                                                                     I l lSDC SONY                                            I
                                                                     ' DCCUf\12NT
                                                                       Fl ECTRONICALLY FILED                                  1



UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                                         DATE l:;-ILED: _                 _5/4/ .=)Q:}\   _1

JESSICA RODRIGUEZ,
                                   Plaintiff,                            20 CIVIL 3748 (LGS)(BCM)

                 -v-                                                                JUDGMENT

ANDREW M. SAUL,
                                   Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Stipulation and Order dated May 4, 2021, that the decision of the

Commissioner of Social Security be, and hereby is, reversed and that this action be, and hereby is,

remanded to the Commissioner of Social Security, pursuant to sentence four of 42 U.S.C. § 405(g),

for further administrative proceedings, including the opportunity to submit additional evidence.

On remand, the Administrative Law Judge ("ALJ") will evaluate the record evidence, including

the medical opinions and the evidence submitted to the Appeals Council in connection with

plaintiffs request for review of the ALJ's February 21, 2019 decision.


Dated: New York, New York
       May 4, 2021

                                                                         RUBY J. KRAJICK

                                                                             Clerk of Court
                                                               BY:

                                                                              Deputy Clerk
